DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Application, Amendments and Claims
Applicant’s submission filed 27 September 2022 has been entered.  Claims 1-13 are pending and claims 1-2 are amended.


Terminal Disclaimer
The terminal disclaimer filed on 27 September 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US PATENT 10,925,769 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Response to Arguments
Applicant's arguments filed 27 September 2022 have been fully considered but they are not persuasive.
With regard to 35 U.S.C. 112(a), the applicant argues the description provided demonstrates applicant’s possession of all tissue without being limited to cataractous tissue.  The applicant points to WO 2016041086A1, which is incorporated by reference, for describing tuning a laser to OH-stretching vibrational modes of water.  The applicant posits that this disclosure supports any tissue with sufficient water content for OH-stretching e.g. corneal tissue and vitreous tissue.  The examiner respectively disagrees that WO 2016041086A1 provides sufficient written description for disrupting tissues beyond cataractous lens tissue.  The applicant argues one would recognize applying laser radiation to other tissues but the question with a written description is what the applicant possessed at the effective filing date.  Nothing of record demonstrates the applicant possessed any tissue other cataractous tissue e.g. the applicant does not mention or disclose parameters for disrupting heart tissue, epidermal tissue, lung tissue, nasal tissue, scleral tissue, etc.  A general statement that “The on-contact tissue disruption of the current disclosure is not limited to lens tissue and can be applied to all tissue types” does not demonstrate possession of an apparatus that can disrupt all tissue types.
With regard to 35 U.S.C. 103, the applicant argues Hohla in view of Kuehnert does not render obvious the limitations of claim 1.  The applicant argues Hohla does not disclose flow rate or pressure sensors and therefore cannot possibly provide such information to the control unit.  The examiner agrees.  This is why the rejection also relies on Kuehnert.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The applicant argues Kuehnert does not disclose positioning the optical fiber as a function of a sensed vacuum pressure.  The examiner respectfully disagrees. Kuehnert states:
In paragraph [0034]: “[I]t is also possible to control advancing and withdrawing the optical fiber automatically.  If a blockage is detected by means of the change in the pressure ratios at the irrigation and/or the aspiration canal, a control signal is generated, which causes a drive to advance the optical fiber,” and 
In paragraph [0053]: “At the same time, the disintegration of the lens fragments is advantageously performed subject to the pressure measured during the aspiration of the lens fragments and the irrigation or the introduction of a fluid into the capsular sac, and the laser energy is immediately directed into lens fragments, which produce an increase in the irrigation and aspiration pressure by impeding the aspiration due to their size.  Regarding this, the aspiration canal and irrigation canal can be provided with pressure sensors.”
These paragraphs suggest placing pressure sensors in the irrigation and aspiration canals in order to determine pressure ratio changes that are used to advance and/or withdraw the optical fiber automatically.  Advancing and withdrawing is a control of position of the optical fiber.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, the limitations “An apparatus for disruption of tissue comprising” and “the optical waveguide being configured to transmit the pulsed laser radiation for causing disruption of a target tissue” lacks sufficient written description to claim the genus of tissue.  The original disclosure only mentions tissues other than cataracts lens tissue once in paragraph [00027]: “The on-contact tissue disruption of the current disclosure is not limited to lens tissue and can be applied to all tissue types.”  The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.  A "representative number of species" means that the species which are adequately described are representative of the entire genus. See MPEP § 2163 II(A)(3)(ii).  In the instant case, cataracts tissue is not representative of the entire genus of tissues.  The genus of tissues contains a gamut of properties such that laser radiation of different wavelength, pulse duration, repetition rate, etc. would affect each tissue differently.  The applicant’s specification references WO 2016041086A1 for cataracts tissue radiation parameters but does not provide radiation parameters for other tissues.
Claims 2-13 are rejected due to their dependence on claim 1 which lacks sufficient written description.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the metes and bounds of the claim limitation “at least one of a flow rate sensor or a pressure sensor positioned within aspiration and irrigation channels of the apparatus, the at least one of the flow rate sensor or the pressure sensor being coupled to a control system” cannot be determined by the examiner because it is unclear whether a sensor must be positioned in each of an aspiration and irrigation channels (i.e. two sensors).  The amendment to recite “the at least one” seemingly indicates there may be only one sensor which contradicts the previous limitation.
All remaining claims are rejected for depending from an indefinite claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-2, 6-7, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hohla et al. (US 2009/0171326), of record, in view of Kuehnert et al. (US 2014/0052113), of record.

[Claims 1-2] Hohla discloses an apparatus for disruption of cataracts in lens tissue (treatment of an eye suffering of a cataract) [par. 0006] comprising:
a housing (handle unit, Fig. 6 #615); 
a source of pulsed laser radiation (laser, Fig. 6 #601, continuous or pulsed) [par. 0020]; 
an optical waveguide (optical fiber, Fig. 6 #604, including a tip, Fig. 6 #613) at least partially housed within the housing, the optical waveguide including a flexible optical fiber, the optical waveguide being configured to transmit the pulsed laser radiation for causing disruption of cataracts, the optical waveguide being coupleable to the source of pulsed laser radiation at a proximal end of the optical waveguide to receive the pulsed laser radiation from the source of pulsed laser radiation [par. 0111]; and 
a driving mechanism (electric motor, not shown) coupled to the optical waveguide for controllably changing the position of the optical waveguide relative to a distal end of the housing [par. 0119], the driving mechanism controlled by a control system (central control unit, Fig. 6 #603) to position the optical fiber as a function of a vacuum pressure and a flow rate of aspiration and irrigation channels of the apparatus (the central control unit is software based, includes a user interface, Fig. 6 #602, and controls a pump, Fig. 6 #607, for a suction line, valves for the pump and fluid containers, Fig. 6 #610, 612, and the electric motor) [pars. 0110, 0113, 0119].
Hohla does not disclose at least one of a flow rate sensor or pressure sensor positioned within aspiration and irrigation channels and coupled to the control system.
Kuehnert disclose an analogous phacoemulsification system for treating cataract tissue comprising a control system (control device, #12), optical waveguide (optical fiber) coupled to at least one of a pressure sensor or flow sensor (measurement device, #8, for determining current irrigation and aspiration pressure) within aspiration (aspiration canal, #6) and irrigation channels (irrigation canal, #7), and a driving mechanism (drive) controlled by the control system to position the optical waveguide as a function of a vacuum pressure or flow rate (It is also possible to control advancing and withdrawing the optical fiber automatically.  If a blockage is detected by means of the change in the pressure ratios at the irrigation and/or the aspiration canal, a control signal is generated, which causes a drive to advance the optical fiber.) [pars. 0034, 0053].
It would have been obvious to one of ordinary skill in the art before the effective filing date to configure the apparatus taught by Hohla to include pressure and/or flow sensors connected to a control system as taught by Kuehnert in order to automate positioning of the optical waveguide as a function of or proportional to pressure and/or flow ratios in order to compensate for a blockage or improve the effectiveness of laser treatments by automatically adjusting parameters based on the measured pressure/flow.

[Claim 6] Hohla discloses the driving mechanism is controlled by the control system (central control unit, Fig. 6 #603) to oscillate the optical fiber longitudinally within the housing (electric motor moves the fiber longitudinally as indicated by arrows in Figure 6) [par. 0119].

[Claim 7] Hohla discloses a pulse rate of the laser radiation is modulated by a selected lower frequency, thereby enabling higher laser power balanced with lower vacuum rates (parameters like intensity, wavelength, duration, and fluid flow may be controlled) [Hohla: par. 0129].  Kuehnert discloses the pressure ratios are recorded by means of the measurement device, and, where there is increasing pressure, the ablating laser device is adjusted such that laser radiation is only emitted until the pressure ratios have again reached a predefined reference value.  It would have been obvious to one of ordinary skill in the art before the effective filing date to lower the frequency of the pulse rate in order to reduce the duration of higher power laser pulses thereby reducing thermal effects and requiring lower vacuum rates.

[Claim 9] Hohla discloses a distal end of the flexible optical fiber (tip, Fig. 6 #613) is curved, tapered or angled (the optical fiber may be angled as shown by the arrows in Figure 6 to control the spread of light) [pars. 0116, 1034].


Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Hohla et al. (US 2009/0171326) in view of Kuehnert et al. (US 2014/0052113) as applied to claim 1 above, and further in view of Berlin (US 2002/0013572), of record.

[Claims 3-4] Hohla in view of Kuehnert discloses an optical fiber but does not disclose a sensor configured to sense contact between the optical fiber and tissue.
Berlin discloses an analogous light delivery system (Fig. 4 #21) comprising a sensor (microswitch or photoacoustic sensor) configured to sense contact between the optical fiber and tissue [pars. 0057, 0062].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Hohla in view of Kuehnert to include a microswitch or photoacoustic sensor, as taught by Berlin, in order to determine whether the optical fiber is in contact with a tissue target.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hohla et al. (US 2009/0171326) in view of Kuehnert et al. (US 2014/0052113) as applied to claim 1 above, and further in view of Ogura (US 2003/0003594).

[Claim 5] Hohla in view of Kuehnert discloses the driving mechanism for positioning the optical fiber but does not disclose an encoder to sense a position of the optical fiber.
Ogura discloses a linear encoder for detecting a distal end of an optical fiber [par. 0273].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Hohla in view of Kuehnert to include a linear encoder, as taught by Ogura, in order to detect the linear position of the optical fiber with respect to the housing. 


Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hohla et al. (US 2009/0171326) in view of Kuehnert et al. (US 2014/0052113) as applied to claim 1 above, and further in view of Anderson (“Sapphire Optical Fibers Better Than Silica Fibers?” August 14, 2012).

[Claims 8, 10] Hohla in view of Kuehnert discloses an optical fiber for transmitting different wavelengths including UV but does not disclose the optical fiber is made of a material selected from: sapphire, diamond, ZBLAN, or YAG or the optical fiber is made from an infrared-transmitting optical material.
Anderson discloses sapphire optical fibers that transmit wavelengths in the UV through infrared spectrum [page 2, last paragraph].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Hohla in view Kuehnert to use a sapphire optical fiber, as taught by Anderson, in order to predictably treat a variety wavelengths include UV though the fiber.


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hohla et al. (US 2009/0171326) in view of Kuehnert et al. (US 2014/0052113) as applied to claim 1 above, and further in view of Eckhouse et al. (US 6,471,692).

[Claim 11] Hohla in view of Kuehnert discloses the driving mechanism but does not disclose the driving mechanism is a linear motor, a linear translation mechanism driven by a rotating motor, or a voice-coil actuator.
Eckhouse discloses an analogous apparatus for positioning an optical waveguide comprising an optical fiber (Fig. 3 #14) in both lateral (arrow, #56) and longitudinal directions (arrow, #62).  A linear motor connected to the proximal end of the optical fiber longitudinally adjusts the position of the optical fiber [col. 6, lines 12-31].
It would have been obvious to one of ordinary skill in the art before the effective filing date to configure the motor taught by Hohla in view of Kuehnert to include a linear motor as taught by Eckhouse in order to position the optical waveguide longitudinally with respect to the distal end of the housing.


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hohla et al. (US 2009/0171326) in view of Kuehnert et al. (US 2014/0052113) as applied to claim 1 above, and further in view of Cao (US 2006/0064080).

[Claim 12] Hohla in view of Kuehnert discloses the housing and optical fiber but does not disclose the housing comprises a re-useable laser delivery portion through which the optical fiber extends, and a detachable tip handle from which a fiber optic tip extends, the detachable tip handle being releasably securable to the re-useable laser delivery portion.
Cao discloses an analogous laser system useful in medicine that includes a removable fiber module that avoids damage to optical fiber (Fig. 6A #603) [abstract] comprising a re-useable laser delivery portion through which the optical fiber extends (hand piece, Fig. 6a #601, includes a channel, Fig. 6a #602, to guide the fiber), and a detachable tip handle (laser tip, Fig. 6a #606) from which a fiber optic tip extends (distal end of the optical fiber), the detachable tip handle being releasably securable to the re-useable laser delivery portion (via a connector, Fig. 6a #604) [par. 0053].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus rendered obvious by Hohla in view of Kuehnert to include a detachable laser tip detachably connected to the housing (handle unit) as taught by Cao in order to avoid damage to the optical fiber by enabling the use of a variety of tips with properties appropriate for the intended procedure e.g. limited angular range.


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hohla et al. (US 2009/0171326) in view of Kuehnert et al. (US 2014/0052113) and Cao (US 2006/0064080) as applied to claim 12 above, and further in view of Vo-Dinh (US 5,864,397).

[Claim 13]  Hohla in view of Kuehnert and Cao renders obvious the optical fiber having a distal end but does not disclose a distal end with a fiber connector, and the fiber optic tip has a proximal end that couples with the fiber connector.  
However, Vo-Dinh discloses an analogous light transmission probe directed to the problem of avoiding cross-contamination (i.e. reusability of the remainder of the device) by providing a disposable tip comprising an optical fiber (Fig. 7 #30) having a distal end positioned within a fiber connector (tubular coupling, Fig. 7 #116) such that the optical fiber couples with a proximal end of a fiber optic tip (disposable tip cap, Fig. 7 #110, 112, made of optical fiber material with an end that has a tapered shape) [col. 6, lines 43-52]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device rendered obvious by Hohla in view of Kuehnert and Cao to include a fiber optic connector and separate fiber optic tip within the disposable tip as taught by Vo-Dinh in order to prevent cross-contamination of the optical fiber within the housing (handle).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN J JENNESS whose telephone number is (571)270-5055. The examiner can normally be reached M-F 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN J JENNESS/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        05 October 2022